Citation Nr: 0521432	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  04-09 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) under 
Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel








INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma (the RO).

Procedural history

The veteran served on active duty from October 1967 to 
October 1969.  The appellant is his son.

In June 2003, the RO received the appellant's claim of 
entitlement to DEA benefits under the provisions of Chapter 
35, Title 38, United States Code.  The RO denied the 
appellant's claim in July 2003, and he appealed. 


FINDINGS OF FACT

1.  The appellant turned 26 on March [redacted], 2001.

2.  The veteran received a permanent and total disability 
rating effective March 30, 2001.


CONCLUSION OF LAW

The criteria for entitlement to DEA benefits have not been 
met.  38 U.S.C.A. § 3512 (West 2002); 38 C.F.R. § 21.3040 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking DEA benefits.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  See generally the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veterans Claims (the 
Court) has held, however, that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also Manning v. Principi, 16 Vet. App. 
534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(2001).  As will be explained in greater detail below, 
because the law and not the evidence is dispositive in the 
instant case, additional factual development would have no 
bearing on the ultimate outcome.  Accordingly, VCAA can have 
no effect on this appeal.  See DelaCruz, supra; see also 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim"]. 

The Board hastens to add, however, that the appellant was 
provided with ample opportunity to submit evidence and 
argument in support of his claim and to present testimony 
before a Veterans Law Judge if he so desired.  The appellant 
has not indicated that he desires a hearing before the Board.  
See 38 C.F.R. § 3.103 (2004).  The appellant has not 
submitted or identified any additional evidence which would 
have a bearing on this case.

Pertinent Law and Regulations

DEA benefits - basic eligibility

The pertinent provisions of 38 C.F.R. § 21.3040 pertaining to 
eligibility for DEA benefits provides as follows:

(c) Age limitation for commencement.  No person is eligible 
for educational assistance who reached his or her 26th 
birthday on or before the effective date of a finding of 
permanent total service-connected disability, or on or before 
the date the veteran's death occurred, or on or before the 
91st day of listing by the Secretary concerned of the member 
of the Armed Forces on whose service eligibility is claimed 
as being in one of the missing status categories of § 21.3021 
(a)(1)(iv) and (3)(ii).

See 38 C.F.R. § 21.3040(c) (2004).

Analysis

As clearly stated in the regulation above, DEA benefits are 
not payable to the child of a veteran when such child reaches 
his 26th birthday on or before the effective date of a 
permanent total service-connected disability rating.  In the 
instant case, it is undisputed that the appellant turned 26 
on March [redacted], 2001 (his birth certificate shows a date of 
birth of March [redacted], 1975).  It is also clear from the record 
that the veteran's permanent and total disability rating was 
made effective March 30, 2001.  Therefore, the appellant 
reached age 26 roughly two weeks before the effective date of 
the veteran's permanent and total disability rating.  
Accordingly, he is not eligible for DEA benefits. 

The appellant (and the veteran) has submitted various 
argument to the effect that he should still be eligible for 
DEA benefits because his father did not receive notification 
of his permanent and total rating until May 2003.  While this 
may be true, the regulations specify that the effective date 
of the of the award of a total rating, and not the date 
notification of such was received, is the critical date for 
determining eligibility for DEA benefits.  

In essence, the argument advanced by the appellant appears to 
be one couched in equity; however, the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002);  
see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board has decided this case based on the application of 
controlling law.  Because of the absence of legal merit or 
lack of entitlement under the law, the claim must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to DEA benefits is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


